                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                     3:16cr232-001

 UNITED STATES OF AMERICA,                           )
                      Plaintiff,                     )
                                                     )
 vs.                                                 )
                                                     )
                                                     )
 MELVIN THOMAS LEWIS,                                )
                                  Defendant.         )


                              ORDER TO AUTHORIZE PAYMENT
                              FROM INMATE TRUST ACCOUNT

       Upon motion of the United States for the reasons stated therein and for good cause shown,

it is ORDERED that the Motion of United States of America to Authorize Payment from Inmate

Trust Account (Doc. No. 89) is GRANTED.

       It is, therefore, ORDERED, ADJUDGED and DECREED that:

       1.      The Bureau of Prisons is authorized to turn over to the Office of the United States

District Court Clerk of Court for the Western District of North Carolina, 401 West Trade Street,

Charlotte, North Carolina 28202, and the Clerk of Court shall accept, funds in the amount of

$10,834.69 currently held in the trust account for the following inmate:

       Melvin Thomas Lewis
       Register Number: 33121-058

       2.      The Clerk shall apply these funds as payment for the criminal monetary penalties

owed by Defendant in this case.



 Signed: September 16, 2021




       Case 3:16-cr-00232-MOC-DSC Document 92 Filed 09/16/21 Page 1 of 1
